DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/2021 has been entered.

Response to Amendment
This office action has been changed in response to the amendment filed on 11/9/2021.  
Claims 1, 19 and 20 have been amended.  

Response to Arguments
Applicant’s arguments with respect to the claims 1-7 and 9-21 have been considered but are moot because arguments do not apply to the combination of references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kristoffersen et al. (US-2013/0196682 hereinafter, Kristoffersen) in view of Newman et al. (US-10,521,796 hereinafter, Newman).
Regarding claim 1, Kristoffersen teaches a method comprising:
	maintaining a database (Fig. 1B [4b]) comprising information identifying one or more mobile devices that are potentially manipulated (Fig. 1B [Request for Radiomap Information], Page 1 [0005 & 0008-0011], Page 2 [0032], Page 5 [0075] and Fig. 1C [Coverage Area Identification Information]), wherein each respective mobile device of the one or more mobile devices that are potentially manipulated (Figs. 1a-1c [2a-2c], Page 1 [0007] “from terminals that are capable of determining their current position (e.g. by using a GNSS receiver)”, Page 2 [0029] “used in the position calculation rely on data/fingerprints earlier collected from the field (for instance by a plurality of device that are capable of both determining their current position (e.g. based on GNSS technology) and determining a current fingerprint, i.e. an identification of the cells it is currently associated with)” and Page 5 [0075]) is configured to enable positioning based on radio signals (Page 1 [0007] “One approach to keep a database with PI for coverage areas up to date is to validate PI for coverage areas already stored in the database based on 
	for a selected mobile device of the one or more mobile devices identified by the database, determining whether positioning enabled by the selected mobile device is still considered to be unexpected.  (Fig. 5 [503], which in exemplary form can be seen in Fig. 6 [600] and Page 6 [0084])
	Kristoffersen differs from the claimed invention by not explicitly reciting when1 it is determined that the positioning enabled by the selected mobile device is not still considered to be unexpected, removing the selected mobile device form the database by removing the information identifying the selected mobile device from the database.  
In an analogous art, Newman teaches a method and system for account managements based on event data (Abstract) that includes:
for a selected account of the one or accounts identified by the database (Fig. 5 [510]), determining whether transactions submitted with the account are still considered to be unexpected; (Fig. 5 [512 & 514]) and

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Kristoffersen after modifying it to incorporate the ability to update the stored database information based on new verified information of Newman since it enables reviewing the integrity of information and once the information is verified as accurate/secure, releasing the records/restrictions in the database for the account/device.  (Newman Fig 5 [518] and Col. 12 line 40-44)
Regarding claim 2, Kristoffersen in view of Newman teaches wherein said one or more mobile devices are a plurality of devices.  (Kristoffersen Page 1 [0007] “from terminals that are capable of determining their current position (e.g. by using a GNSS receiver)” and Page 2 [0029] “used in the position calculation rely on data/fingerprints earlier collected from the field (for instance by a plurality of device that are capable of both determining their current position (e.g. based on GNSS technology) and determining a current fingerprint, i.e. an identification of the cells it is currently associated with)”)
Regarding claim 3, Kristoffersen in view of Newman teaches wherein said positioning enabled by the respective mobile device is considered to be at least partially unexpected if2 the positioning enabled by the respective mobile device is considered to be potentially manipulated.  (Kristoffersen Pages 1-2 [0011] and Page 10 [0129])

	Regarding claims 19 and 20, the limitations of claims 19 and 20 are rejected as being the same reasons set forth above in claim 1.  
	Regarding claim 21, Kristoffersen in view of Newman teaches accessing the database to determine whether information identifying a mobile device is present in the database; (Kristoffersen Fig. 8 [801], Pages 7 & 8 [0095 & 0100], additionally see Fig. 5 [503], which in exemplary form can be seen in Fig. 6 [600] and Page 6 [0084])
	when it is determined that information identifying the mobile device is present in the database, determining that at least one of a position estimation provided by the mobile device or a position estimation obtained by radio measurements of the mobile device is not to be trusted.  (Kristoffersen Fig. 6 [604] and Newman Fig. 5 [510-514])







Claims 4-6 and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kristoffersen in view of Newman as applied to claim 1 above, and further in view of Curticapean et al. (US-8,805,403 hereinafter, Curticapean).
	Regarding claim 4, Kristoffersen in view of Newman teaches further comprising obtaining information regarding a mobile device (Kristoffersen Pages 1-2 [0011] and Page 2 [0029-0032]), wherein positioning enabled by the mobile device is considered to be at least partially unexpected (Kristoffersen Page 2 [0029-0032], Pages 5-6 [0075] and Fig. 5 [500]), but differs from the claimed invention by not explicitly reciting including the information identifying the mobile device in the database.  
	In an analogous art, Curticapean teaches an automatic data accuracy maintenance in a Wi-Fi access point location database (Abstract) that includes obtaining information regarding a mobile device (Fig. 4A [402] and Col. 4 lines 8-15), wherein positioning enabled by the mobile device is considered to be at least partially unexpected (Fig. 4A [422 No, & 426] & 4C) and including the information identifying the mobile device in the database.  (Col. 4 lines 8-15)
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Kristoffersen after modifying it to incorporate storing information identifying the mobile device in the database of Curticapean since it enables recognizing whether a particular mobile device is providing quality location updates or not.  
	Regarding claim 5, Kristoffersen in view of Newman and Curticapean teaches wherein said obtaining information regarding a mobile device comprises receiving said information regarding the mobile device from the mobile device.  (Curticapean Fig. 4A [402])
	Regarding claim 6, Kristoffersen in view of Newman and Curticapean teaches wherein said obtaining information regarding the mobile device comprises receiving said information from a server or a cloud component via a cloud application interface.  (Kristoffersen Page 4 [0057-0059])
	Regarding claim 9, Kristoffersen in view of Newman and Curticapean teaches if it is determined that the respective mobile device is not still considered to be unexpected, providing information identifying the respective mobile device to at least one location based service.  (Curticapean Fig. 4A [424] i.e. keep the location in the database)
	Regarding claim 10, Kristoffersen in view of Newman and Curticapean teaches wherein said determining whether positioning enabled by the respective mobile device is still considered to be unexpected comprises:
	obtaining status information regarding the respective mobile device, the status information being indicative whether the positioning enabled by the respective mobile device is considered to be at least partially unexpected or not.  (Curticapean Col. 7 lines 18-58)
	Regarding claim 11, Kristoffersen in view of Newman and Curticapean teaches wherein said obtaining status information regarding the respective mobile device comprises receiving said status information from a server or cloud component via a cloud application interface.  (Curticapean Col. 7 lines 18-58 i.e. when quality is calculated at the server)
	Regarding claim 12, Kristoffersen in view of Newman and Curticapean teaches wherein said obtaining status information regarding the respective mobile device comprises receiving said status information from the respective mobile device.  (Curticapean Fig. 4B i.e. determine whether the location information received from the mobile device is trustworthy and Col. 7 lines 18-58)
	Regarding claim 13, Kristoffersen in view of Newman and Curticapean teaches revoking a positioning license associated with a mobile device at least for a predetermined period of time if the mobile device is identified by the database comprising information identifying of one or more mobile devices that are potentially manipulated.  (Curticapean Col. 7 lines 49-58)
	Regarding claim 14, Kristoffersen in view of Newman and Curticapean teaches determining by the server or the cloud component if the positioning enabled by the respective mobile device is considered to be at least partially unexpected (Curticapean Figs. 4A & 4C), wherein said determining if the positioning enabled by the respective mobile device is considered to be at least partially unexpected is performed by a positioning component of the server or the cloud component.  (Col. 2 lines 39-43 and Col. 8 lines 43-56)
	Regarding claim 15, Kristoffersen in view of Newman and Curticapean teaches determining by the respective mobile device if the positioning of the respective mobile device is considered to be at least partially unexpected.  (Curticapean Col. 4 line 41 through Col. 5 line 2)
	Regarding claim 16, Kristoffersen in view of Newman and Curticapean teaches wherein said determining by the respective mobile device if the positioning of the respective mobile device is considered to be at least partially unexpected is performed based on at least one of:
	usage of different radio technologies and/or different frequency bands for positioning by the respective mobile device; (Curticapean Col. 4 lines 18-61 i.e. Wi-FI and GNSS) or
	usage of a signed location estimate created by a positioning engine of the respective mobile device.  
	Regarding claim 17, Kristoffersen in view of Newman and Curticapean teaches wherein the respective mobile device is configured to determine if the positioning of the respective mobile device is considered to be at least partially unexpected based on determining whether at least one unexpected radio signal parameter of a radio communication system used for positioning is obtained and/or at least one unexpected radio signal of a radio communication system used for positioning is received at the respective mobile device.  (Curticapean Col. 6 lines 34-63 and Col. 10 lines 15-33)
	Regarding claim 18, Kristoffersen in view of Newman and Curticapean teaches wherein said determining whether at least one unexpected radio signal parameter of a radio communication system used for positioning is obtained and/or at least one unexpected radio signal of a radio communication system used for positioning is received at the respective mobile device is performed based on at least one of:
	sensor information indicating a movement of the respective mobile device from a first position to a second position; or
	a comparison between a radio map and at least radio signal parameter received by the respective mobile device.  (Curticapean Col. 7 lines 1-58 and Col. 10 line 15-33)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/Primary Examiner, Art Unit 2646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Under the broadest reasonable interpretation standard for conditional “if language” or “when language”, the condition does not occur and the step or function claimed would never be realized, hence the broadest reasonable interpretation of the claim does not require performing the step or function.  See Ex parte Katz, 2011 WL 514314, at 4-5 (BPAI Jan. 27, 2011,2011 WL 1211248 at 2 (BPAI Mar. 25, 2011); see also In re Johnston, 435 f.3d 1381, 1384 (Fed. Cir. 2006)("optional elements do not narrow the claim because they can always be omitted”).  If conditions are not limitations against which prior art must be found because the step or function only occurs “if the answer is positive”. Under the broadest scenario, the steps or functions dependent on the “if condition” would not be invoked, and such, the Examiner is not required to find these limitations in the prior art in order to render the claim anticipated. See In re Am. Acad. Of Sci. Tech Ctr., 367 f.3d 1359, 1359 (Fed. Cir. 2004).
        2 Under the broadest reasonable interpretation standard for conditional “if language”, the condition does not occur and the step or function claimed would never be realized, hence the broadest reasonable interpretation of the claim does not require performing the step or function.  See Ex parte Katz, 2011 WL 514314, at 4-5 (BPAI Jan. 27, 2011,2011 WL 1211248 at 2 (BPAI Mar. 25, 2011); see also In re Johnston, 435 f.3d 1381, 1384 (Fed. Cir. 2006)("optional elements do not narrow the claim because they can always be omitted”).  If conditions are not limitations against which prior art must be found because the step or function only occurs “if the answer is positive”. Under the broadest scenario, the steps or functions dependent on the “if condition” would not be invoked, and such, the Examiner is not required to find these limitations in the prior art in order to render the claim anticipated. See In re Am. Acad. Of Sci. Tech Ctr., 367 f.3d 1359, 1359 (Fed. Cir. 2004).